UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
DENISE MORGAN RAMSEY,

                       Plaintiff,
                                                MEMORANDUM & ORDER
           -against-                            18-CV-3064 (JS)

COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.
---------------------------------------X
APPEARANCES
For Plaintiff:      Howard D. Olinsky, Esq.
                    Olinsky Law Group
                    250 South Clinton Street, Suite 210
                    Syracuse, New York 13202

For Defendant:         Arthur Swedloff, Esq.
                       United States Attorney’s Office
                       Eastern District Of New York
                       271 Cadman Plaza East
                       Brooklyn, New York 11201

SEYBERT, District Judge:
           Plaintiff Denise Morgan Ramsey (“Plaintiff”) brings this

action pursuant to Section 205(g) of the Social Security Act (the

“Act”), 42 U.S.C. § 405(g), challenging the Commissioner of Social

Security’s (the “Commissioner”) denial of her application for

Social Security Disability Insurance Benefits.     (Compl., D.E. 1,

¶¶ 1-2.)   Presently pending before the Court are the parties’

cross-motions for judgment on the pleadings.    (Pl. Mot., D.E. 10;

Comm’r Mot., D.E. 19.)      For the following reasons, Plaintiff’s

motion is GRANTED and the Commissioner’s motion is DENIED.
                                                                        BACKGROUND1

                             On            September                29,     2015,     Plaintiff     completed    an

application for disability insurance benefits alleging that since

February                    24,           2015,                spinal    impairment,    arthritis,    asthma,   and

anxiety rendered her disabled.                                                  (R. 251-56.)    After Plaintiff’s

claim was denied (R. 204-207), she requested a hearing before an

Administrative Law Judge (“ALJ”) (R. 187-88).                                                   On June 14, 2017,

Plaintiff, accompanied by a representative, appeared for a hearing

before the ALJ.                                          (R. 139-71.)            Maria Rivero, M.D., the non-

examining medical expert and an internal medicine and geriatrics

physician, and Amy Leopold, a vocational expert, also testified at

the hearing.                             (R. 159-70.)

                             In a decision dated July 21, 2017, the ALJ found that

Plaintiff was not disabled.                                               (R. 12-20.)    On March 26, 2018, the

Social                    Security                         Administration’s           Appeals     Council   denied

Plaintiff’s request for review and the ALJ’s decision became the

final decision of the Commissioner.                                                (R. 1-6.)

                             Plaintiff initiated this action on May 24, 2018 (see

Compl.) and moved for judgment on the pleadings on November 19,

2018.               On May 16, 2019, the Commissioner filed a cross-motion for



1 The background is derived from the Administrative Fecord (“R”)
filed by the Commissioner on February 9, 2018. For purposes of
this Memorandum and Order, familiarity with the Administrative
Record is presumed. The Court’s discussion of the evidence is
limited to the challenges and responses raised in the parties’
briefs.
                                                                            2

judgment on the pleadings.         Plaintiff filed her opposition to the

Commissioner’s motion on May 31, 2019.            (Pl. Opp., D.E. 23.)

                                   DISCUSSION

I.     Standard of Review

            In reviewing the ruling of an ALJ, the Court does not

determine de novo whether the plaintiff is entitled to disability

benefits.    Thus, even if the Court may have reached a different

decision, it must not substitute its own judgment for that of the

ALJ.    See Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991).                 If

the Court finds that substantial evidence exists to support the

Commissioner’s decision, the decision will be upheld, even if

evidence to the contrary exists.            See Johnson v. Barnhart, 269 F.

Supp. 2d 82, 84 (E.D.N.Y. 2003).

II.    The ALJ’s Decision

            Initially,     the    ALJ   found   that   Plaintiff     meets    the

insured-status requirements of her claim through December 31, 2019.

(R. 14.)    Next, the ALJ applied the familiar five-step disability

analysis    and   concluded      that   Plaintiff   was   not    disabled    from

February 24,      2015,   the    alleged    disability-onset     date,   through

July 21, 2017, the date of the ALJ’s decision.                  (R. 14-20); see

20 C.F.R. § 404.1520.       At steps one through three, the ALJ found

that (1) Plaintiff had not engaged in substantial gainful activity

since the alleged onset date, (R. 14); (2) Plaintiff had severe

impairments consisting of degenerative disc disease and arthritis

                                        3

(R. 14-15)2;                           and           (3) Plaintiff’s          impairments     did   not     meet    or

medically equal the severity of any of the impairments listed in

Appendix 1 of the Social Security regulations (R. 15-17).                                                   The ALJ

then determined that Plaintiff had the residual functional capacity

(“RFC”) “to perform light work as defined in 20 CFR 404.1567(b)

except [she] can only occasionally bend, stoop, kneel, crouch and

crawl” and that she “must avoid excessive exposure to airborne

allergens and environmental irritants.”                                               (R. 17-18.)

                             Proceeding to steps four and five, the ALJ found that

while (4) Plaintiff was unable to perform her past relevant work

as a veterinary technician, (R. 18-19), (5) considering her RFC,

age,             education,                        and         work   experience,     Plaintiff     could    make    a

successful adjustment to work existing in significant numbers in

the national economy (R. 19-20).                                             As a result, the ALJ determined

that Plaintiff was not disabled.                                             (R. 20.)

              A. The ALJ’s RFC Determination

                             In         deciding                Plaintiff’s    RFC,     the   ALJ   reviewed       the

treatment notes of Dr. Adam Schneider, a neurologist and Dr. Amit

Sharma, a pain management physician.                                                (R. 14, 17-18.)         The ALJ

also considered the opinions of Maria Herrera, M.D., Plaintiff’s

treating physical medicine and rehabilitation physician, (R. 478-

83), Jamie Skurka, D.C., Plaintiff’s treating chiropractor, and



2 The ALJ determined that Plaintiff’s mental impairment of
anxiety was not severe. (R. 15.)
                                                                         4

the testimony of non-examining medical expert Dr. Maria Rivero, an

internal medicine and geriatrics physician.           (R. 18, 159.)

            Dr. Herrera and Dr. Skurka both provided medical source

statements regarding Plaintiff’s ability to do physical work-

related activities and indicated that Plaintiff was limited in the

hours she could stand, sit, and walk in an eight-hour work day.

(R. 335, 367-71 (Dr. Skurka); R. 478-83 (Dr. Herrera).)               The ALJ

assigned Dr. Herrera’s and Dr. Skurka’s opinions “little weight”

because the record did not support their “extreme” limitation

findings.     (R. 18.)     Additionally, the ALJ found Dr. Herrera’s

opinions “far in excess of what would reasonably be expected from

the   objective      medical   evidence.”        (R. 18.)      The   ALJ   also

discredited    Dr.    Skurka’s   opinion    as    based     upon   Plaintiff’s

subjective allegations and provided “for the purposes of assisting

the [Plaintiff] in obtaining disability benefits, rather than

painting an accurate picture of her functional capabilities.”

(R. 18.)

            Dr. Rivero telephonically testified at the hearing to

Plaintiff’s “severe impairments” and stated that Plaintiff tried

“pretty aggressive treatment with epidural steroid injection,

medi[c]al nerve ablations which are for the section B, [and]

chiropractic treatment.”       (R. 160.)    Although Dr. Rivero testified

that she did not “have many of the records” cited by the ALJ at

the hearing (R. 160), Dr. Rivero opined that Plaintiff can operate

                                      5

at         a       “light                 level                [ ]    with    a   few    additional      restrictions.”

(R. 163-64.)                            Dr. Rivero’s testimony referred to various treatment

notes              (R. 160-63)                           and         referenced    Dr.    Skurka’s      medical     source

statement.3                             The ALJ assigned “great weight” to Dr. Rivero’s

testimony because Dr. Rivero “reviewed the entire record and is

considered an expert in the field.”                                                   (R. 18.)

III. Analysis

                             Plaintiff advances two primary arguments:                                       (1) The ALJ

improperly assigned “little weight” to Dr. Herrera’s opinion with

respect to the effect of Plaintiff’s physical impairments on her

work capacity as unsupported by the record (Pl. Br., D.E. 11, at

10-11), and (2) the ALJ erred by discounting and assigning “little

weight” to the opinion of Dr. Skurka, Plaintiff’s chiropractor, on

the effect of Plaintiff’s physical impairments on her work capacity

as          unsupported                            by          medical       evidence,         based    on   Plaintiff’s

subjective                        complaints,                        and   finding      that    Dr.    Skurka’s     opinion

served only to assist Plaintiff in obtaining disability benefits.

(Pl. Br. at 11-13.)

                             The           Commissioner                    contends     that    the    ALJ   gave    proper

weight to these opinions and that substantial evidence supports

the ALJ’s RFC findings because (1) Dr. Herrera’s opinion is overly



3 It is not entirely clear whether Dr. Rivero completely
disregarded Dr. Skurka’s medical source statement because she
testified “[t]here is a medical source statement but it’s from a
chiropractor . . . .” (R. 163) (emphasis added).
                                                                              6

restrictive and inconsistent with medical evidence (Comm’r Br.,

D.E. 20, at 21-23), and (2) Dr. Skurka’s opinion is based on

Plaintiff’s subjective complaints, inconsistent with substantial

evidence in the record, and that Dr. Skurka is not considered an

“acceptable medical source” and is not entitled to the weight of

an acceptable medical source (Comm’r Br. at 24-25).

     A. Dr. Herrera

          The Court applies the treating physician rule because

Plaintiff filed her claim before March 27, 2017.      See 20 C.F.R.

§ 404.1527.   However, “before evaluating the weight assigned to a

treating physician, the Court must assess whether the ALJ satisfied

his threshold duty to adequately develop the record before deciding

the appropriate weight of a treating physician’s opinion.”     Khan

v. Comm’r of Soc. Sec., No. 14-CV-4260, 2015 WL 5774828, at *14

(E.D.N.Y. Sept. 30, 2015) (citing Burgess v. Astrue, 537 F.3d 117,

129 (2d Cir. 2008); Collins v. Comm’r of Soc. Sec., No. 11–CV–

5023, 2013 WL 1193067, at *9–10 (E.D.N.Y. Mar. 22, 2013); Pabon v.

Barnhart, 273 F. Supp. 2d 506, 514 (S.D.N.Y. 2003)) (internal

parentheticals omitted).   The “duty to develop the record applies

even when the claimant is represented by counsel.”      Id. (citing

Johnson v. Astrue, 811 F. Supp. 2d 618, 629 (E.D.N.Y. 2011)).




                                 7

                             Dr. Herrera,4                     a physical medicine and rehabilitation

physician, opined in a medical source statement dated June 6, 2017,

that, among other things:                                          (1) Plaintiff can occasionally lift and

carry up to 10 pounds (R. 478); (2) Plaintiff can sit for up to

three hours and stand and walk for up to two hours in an in an

eight-hour working day (R. 479); (3) Plaintiff can stand and walk

for 20-30 minutes at one time without interruption (R. 479);

(4) Plaintiff requires the use of a medically necessary cane to

ambulate and that she can walk 300 feet without a cane and can

also             carry               small               objects    while   using   a   cane5   (R. 479);   and

(5) Plaintiff cannot climb ladders or scaffolds, balance, kneel,

crouch, or crawl (R. 481).                                             Dr. Herrera also indicated that

Plaintiff will be absent from work “10-15 [days] or more” and that

Plaintiff will need “4-5” unscheduled breaks during an 8-hour work

day.             (R. 482.)                        In support of her opinions, Dr. Herrera cited to

Plaintiff’s cervical and lumbar impairments, spondylosis, spinal



4 Plaintiff argues that Dr. Herrera began treating Plaintiff on
or about January 2015. (Pl. Br. at 6.) However, the record is
not clear as to when Dr. Herrera started treating Plaintiff
because Dr. Herrera’s medical source statement indicates that
Plaintiff’s limitations first presented “about January 2015” and
is otherwise silent as to the duration of treatment. (R. 483.)

5 The ALJ indicated that Plaintiff “is able to ambulate without
an assistive device” (R. 18) contrary to Dr. Herrera’s medical
source statement that states Plaintiff uses a cane to ambulate
(R. 479) and Plaintiff’s testimony that she uses an assistive
device to ambulate (R. 152). Although not clear, there is
medical evidence that Plaintiff’s cane use began after a
May 2017 hip arthroscopy. (R. 479.)
                                                                        8

stenosis “on MRI,” tenderness, radicular symptoms, hip pain, and

labrum tear.    (R. 478-82.)

            The ALJ assigned Dr. Herrera’s opinion “little weight”

because it is “far in excess of what would reasonably be expected

from the objective medical evidence” and because “[t]here is simply

no support in the record for such extreme limitations.”            (R. 18.)

            First, the ALJ’s finding that Dr. Herrera’s opinion was

“far in excess of what would reasonably be expected from the

objective medical evidence,” (R. 18), constitutes “an improper

substitution by the ALJ of [his] own lay opinion in place of

medical testimony.”      Selian v. Astrue, 708 F.3d 409, 419 (2d Cir.

2013).

            Second, the Court finds that the ALJ failed to properly

develop the record before assigning “little weight” to the opinion

of     Dr. Herrera.          Notwithstanding     the    revised    20 C.F.R.

§ 404.1520b, “it may be incumbent upon the ALJ to re-contact

medical sources in some circumstances.”          Khan, 2015 WL 5774828, at

*14.     In applying 20 C.F.R. § 404.1520b, courts in this Circuit

hold that where additional information is needed regarding the

opinion of a treating physician, the ALJ should contact the

treating    source    “for   clarification     and   additional   evidence.”

McClinton v. Colvin, No. 13-CV-8904, 2015 WL 6117633, at *23

(S.D.N.Y. Oct. 16, 2015) (collecting cases); but see Vanterpool v.

Colvin, No. 12-CV-8789, 2014 WL 1979925, at *17 (S.D.N.Y. May 15,

                                      9

2014) (“[b]ecause the ALJ did not reject [the treating physician’s]

opinion due to gaps in the record, he was not required to contact

the physician for further information or clarification”).

          Importantly,     20   C.F.R.   §   404.1567(b)   provides   that

“light work” involves, among other things, a job that requires “a

good deal of walking or standing” and that “[i]f someone can do

light work, we determine that [ ] she can also do sedentary work,

unless    there      are    additional       limiting      factors    such

as . . . inability to sit for long periods of time.”            (emphasis

added).   At Plaintiff’s hearing, a vocational expert testified

that an individual in Plaintiff’s position with generally her RFC

could perform “light positions,” such as a “mail clerk,” “cashier,”

or “office helper.”    (R. 166-67.)      However, the vocational expert

did not know whether Plaintiff would be able to perform those jobs,

including sedentary jobs, if Plaintiff could only “sit for four

hours and stand and walk for four hours.”        (R. 168-69.)    Further,

the vocational expert opined that it would “not be tolerated” if

Plaintiff were absent ten-fifteen days per month and if Plaintiff

took “frequent unscheduled breaks . . . where she would have to

sit . . . and lie down.”    (R. 169-70.)     Thus, “a finding regarding

[Plaintiff’s ability to stand and sit for extended periods of time]

is essential in determining whether she can perform work in the

national economy.”    Newson v. Comm’r of Soc. Sec., No. 17-CV-2918,

2019 WL 6173400, at *2 (E.D.N.Y. Nov. 20, 2019).

                                   10

                             Here, Dr. Herrera and Dr. Skurka were the only two

treating providers to address Plaintiff’s physical limitations,

including Plaintiff’s capacity to sit, stand, and walk for extended

periods                  of         time.6                     However,   the   ALJ   assigned   “great   weight”

Dr. Rivero’s testimony that Plaintiff could perform “light work”

with certain restrictions (R. 18, 163-64), even though Dr. Rivero

did not “have many of the records” referenced by the ALJ at the

hearing (R. 160).7                                             Dr. Rivero did not opine on, or otherwise

assess, Plaintiff’s capacity to sit or stand for prolonged periods

of time.                        (R. 18.)                       At best, Dr. Rivero’s testimony was vague

regarding the impact of Plaintiff’s various impairments on her

daily life.                              (See R. 163-65 (explaining that degenerative disc

disease is “highly variable” and that the success of sacroiliac

joint injections “depends” and is “kind of variable” and that

Plaintiff may have had “partial improvement”).)





6 Dr. Syeda Asad, the consultative examiner, also submitted a
report. (R. 330-34.) However, it does not appear that the ALJ
considered or assigned any weight to Dr. Syed’s examination
notes or opinion.

7 It is unclear whether Dr. Rivero reviewed all available
evidence and simply did not have certain documents at her
immediate disposal during the hearing or, more concerning to the
Court, that Dr. Rivero did not have all available evidence and
still opined on Plaintiff’s functional capacity to perform light
work. This disparity, coupled with the “great weight” afforded
to Dr. Rivero’s testimony, underscores the Court’s finding that
remand is necessary to further develop the record.
                                                                          11

                             In making the RFC determination, the ALJ also reviewed,

considered, and cited to the notes of Dr. Sharma, Plaintiff’s

treating physician and interventional pain management doctor.

(R. 17-18.)                            Dr. Sharma consistently logged Plaintiff’s neck and

back pain (see, e.g., R. 51-52, 63-66, 78, 387, 401), multiple

“radiofrequency ablation” procedures (see, e.g., R. 51, 67, 421-

22), and sacroiliac joint injections (see, e.g., R. 55, 66, 71-

72).                  There               is         no        medical   source     statement   from     Dr. Sharma

regarding                       Plaintiff’s                      ability    to     do   work-related     functions.

Further, Dr. Sharma’s treatment notes do not opine on Plaintiff’s

functional limitations, including Plaintiff’s ability to stand and

sit for prolonged periods of time.8 It is therefore unclear whether

Dr. Herrera’s opinion is internally inconsistent and/or consistent

with the various treating-physician’s medical notes.

                             Indeed,                    the      Court     finds    that   in   making    the   RFC

determination, the ALJ likely relied on medical records that

“record, diagnose, and address symptoms” rather than records that

“assess functional abilities.”                                              Newson, 2019 WL 6173400, at *2




8 The ALJ briefly referred to one of Dr. Schneider’s treatment
notes in the RFC analysis. (R. 17.) Dr. Eric Fanaee, who
treats Plaintiff for pain management and prescribes Plaintiff
medical marijuana, also submitted treatment notes. (See, e.g.,
435-38.) The ALJ did not consider Dr. Fanaee’s treatment notes
in the RFC analysis. Nonetheless, neither Dr. Schneider’s nor
Dr. Fanaee’s records provide insight into Plaintiff’s functional
capabilities.


                                                                           12

(internal    quotation      marks   and    citation    omitted);    Pensiero   v.

Comm’r of Soc. Sec., No. 19-CV-00279, 2019 WL 6271265, at *4

(D. Conn. Nov. 25, 2019) (“[W]hen the treatment notes and test

results from the claimant’s treating physicians do not assess how

the claimant’s symptoms limit [her] functional capacities, remand

is warranted.”) (alterations in original) (internal quotation

marks and citation omitted).              Given Plaintiff’s aggressive pain

management     and     treatment     plan,     Dr. Herrera’s       opinion,    and

Plaintiff’s testimony, the ALJ had an obligation to attempt to

clarify any alleged inconsistency between Dr. Herrera’s conclusion

that Plaintiff could only sit for three hours and stand for two

hours out of an eight-hour work day and the evidence in the record,

including evidence regarding Plaintiff’s “partial improvement.”

(See R. 164-65); see also Corrigan v. Comm’r of Soc. Sec. Admin.,

No. 18-CV-5686, 2019 WL 5212850, at *5 (E.D.N.Y. Oct. 16, 2019);

Delacruz v. Astrue, No. 10-CV-05749, 2011 WL 6425109, at *15

(S.D.N.Y. Dec. 1, 2011), R&R adopted, 2011 WL 6425101 (S.D.N.Y.

Dec. 21, 2011); Newson v. Comm’r of Soc. Sec., No. 17-CV-2918,

2019 WL 6173400, at *3 (E.D.N.Y. Nov. 20, 2010) (“It is the ALJ’s

job to grapple with inconsistencies and develop an incomplete

record further.”) (citation omitted); Murphy v. Saul, No. 17-CV-

1757, 2019 WL 4752343, at *7 (E.D.N.Y. Sept. 30, 2019).

             Therefore, remand is appropriate to enable the ALJ to

fully   develop      the   record   regarding    Dr.   Herrera’s     opinion   on

                                          13

Plaintiff’s physical impairments on her ability to work because

Dr. Rivero’s opinion does “not provide substantial evidence”9 to

support the ALJ’s finding and “[a]t a minimum, the ALJ likely

should have contacted [Dr. Herrera] and sought clarification of

[her] report.” Selian v. Astrue, 708 F.3d 409, 421 (2d Cir. 2013);

see also Christiansen v. Colvin, No. 15-CV-2932, 2016 WL 4384722,

at *8 (E.D.N.Y. Aug. 15, 2016).

              B. Dr. Skurka

                             Dr. Skurka,                           Plaintiff’s     treating     chiropractor,

submitted a physical capacity questionnaire, dated December 4,

2015             (R. 335),                        and          a   physical   capacities   evaluation,   dated

January 12, 2016 (R. 367-72).                                             Dr. Skurka opined that Plaintiff

was unable to stand and/or walk for up to two hours and could not

sit for six hours in an eight-hour workday (R. 335), and that

Plaintiff could sit for 20 minutes and stand and walk for 15-20

minutes before having to change positions in an eight-hour work

day (R. 368).                                    The ALJ assigned this opinion “little weight”




9 The ALJ’s reliance on Dr. Rivero’s opinion is “problematic.”
Murphy, 2019 WL 4752343, at *4. “‘The medical opinion of a non-
examining medical expert does not constitute substantial
evidence and may not be accorded significant weight.’” Id.
(quoting Roman v. Astrue, No. 10-CV-3085, 2012 WL 4566128, at
*16 (E.D.N.Y. Sept. 28, 2012)); Minsky v. Apfel, 65 F. Supp. 2d
124, 138 (2d Cir. 1999) (“‘[Medical] advisers’ assessment of
what other doctors find is hardly a basis for competent
evaluation without a personal examination of the claimant.’”)
(quoting Vargas v. Sullivan, 898 F.2d 293, 295-96 (2d Cir.
1990).
                                                                         14

because, among other reasons, “[p]hysical findings do not support

such extreme limitations.”        (R. 18.)

            Under 20 C.F.R. § 404.1527, the ALJ has discretion to

determine how much weight to afford to a medical source that is

not an “accepted” medical source.              As a chiropractor, Dr. Skurka

is not an accepted medical source under 20 C.F.R. § 404.1513.

However, a chiropractor is considered an “‘other source,’ whose

opinion should be considered” when assessing the “severity and

functional limitations” of an alleged impairment.                   Losquadro v.

Astrue,    No. 11-CV-1798,      2012     WL    4342069,    at    *14    (E.D.N.Y.

Sept. 21, 2012) (“These medical sources, such as chiropractors,

are    important    in   the   medical    evaluation      because      they   ‘have

increasingly assumed a greater percentage of the treatment and

evaluation functions previously handled primarily by physicians

and psychologists.’”) (quoting SSR 06–03p).

            The Second Circuit has held that “under no circumstances

can the regulations be read to require the ALJ to give controlling

weight to a chiropractor’s opinion.”                 Diaz v. Shalala, 59 F.3d

307, 314 (2d Cir. 1995) (emphasis in original).                 Rather, the “ALJ

has the discretion to determine the appropriate weight to accord

the chiropractor’s opinion based on all the evidence before him.”

Id.    Consequently, the ALJ may properly exercise discretion by

assigning less weight to Dr. Skurka if the opinion is unsupported

by    substantial   evidence     or    based    on    Plaintiff’s      “subjective

                                         15

complaints.”       See Lewis v. Colvin, 548 F. App’x 675, 678 (2d Cir.

2013).    (R. 18.)

            However, for the same reasons articulated above with

respect to Dr. Herrera, substantial evidence does not support the

ALJ’s    finding    that   “[p]hysical    findings   do   not    support   [Dr.

Skurka’s] extreme limitations.”          (R. 18.)    See discussion, supra.

Specifically, while the ALJ is under no obligation to assign

Dr. Skurka’s opinion controlling weight, the ALJ’s decision to

assign “less weight” to Dr. Skurka’s opinion as unsupported by the

evidence prior to developing the record, resulted in a gap in the

medical    evidence.       Because   Plaintiff’s      treating    physicians’

examination notes do not provide additional insight, remand is

appropriate to further develop the record.

            Finally, it was improper for the ALJ to find that

Dr. Skurka provided an opinion “for the purposes of assisting the

claimant in obtaining disability benefits.”               (R. 18.)    The ALJ

“‘may not assume that doctors routinely lie in order to help their

patients collect disability benefits.’”         Scott v. Astrue, No. 08-

CV-0910, 2010 WL 2640531, at *9 (W.D.N.Y. June 11, 2010), R&R

adopted, 2010 WL 2640539 (W.D.N.Y. June 29, 2010) (quoting Lester

v. Chater, 81 F.3d 821, 832 (9th Cir. 1995)); Rivera v. Berryhill,

No. 17-CV-7177, 2019 WL 692162, at *12 (S.D.N.Y. Jan. 28, 2019)

(“Mere speculation of impropriety is not an adequate justification

for discounting a treating physician’s opinion.”) (collecting

                                     16

cases); Soto-Rivera v. Comm’r of Soc. Sec., No. 17-CV-6675, 2019

WL 2718236, at *5 (W.D.N.Y. June 28, 2019) (describing ALJ’s

finding    that   a   treating-physician’s    opinion   was   provided   to

“assist a patient with whom he or she sympathizes” as gratuitous

and “unfairly denigrates the entire medical profession.”).          If the

ALJ harbored doubts as to the veracity of Dr. Skurka’s opinion and

findings, it was incumbent upon the ALJ to contact Dr. Skurka for

clarification and/or additional treatment notes.

                                CONCLUSION

            In light of these findings, the Court need not address

Plaintiff’s additional contentions.          Plaintiff may address those

issues on remand.

            Accordingly, Plaintiff’s motion (D.E. 10) is GRANTED and

the Commissioner’s motion (D.E. 19) is DENIED.              This matter is

REMANDED   for    proceedings   consistent    with   this   Memorandum   and

Order.

            The Clerk of the Court is directed to enter judgment

accordingly and mark this case CLOSED.



                                         SO ORDERED



                                         _/s/ JOANNA SEYBERT_____
                                         Joanna Seybert, U.S.D.J.
Dated:      December   12__, 2019
            Central Islip, New York


                                    17

